422 S.E.2d 576 (1992)
332 N.C. 662
WILSON FORD TRACTOR, INC., Plaintiff,
v.
MASSEY-FERGUSON, INC., Defendant,
v.
Thurman Allen BASS and Wife, Barbara D. Bass, Additional Party Defendants.
No. 144PA92.
Supreme Court of North Carolina.
November 19, 1992.
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan by Robin K. Vinson, Raleigh, for plaintiff-appellant and additional party defendants-appellants.
Everett, Everett, Warren & Harper by Edward J. Harper, II, Greenville, for defendant-appellee.
PER CURIAM.
AFFIRMED.
MEYER, J., did not participate in the consideration or decision of this case.